DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method for removing an electronic coupler, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/15/2022.
Applicant's election with traverse of group I, claims 1-12, in the reply filed on 02/15/2022 is acknowledged.  The traversal is on the grounds that “a thorough search and examination of the claims in Group I would be relevant to the examination of the claims of Group II. Accordingly, Applicant respectfully submits that the search and examination of the entire application (Groups I and II) can be made without serious burden.” This is not found persuasive because it amounts to an allegation that, if the inventions were examined together, there would not be a seriously burdensome search. However, there is no evidence provided in support of that conclusion. The different inventions have been shown by the Examiner to belong to statutorily different classes (apparatus vs method), to have two-way distinctness of scope, and to have separate classification in the art (see Requirement for Restriction/Election, mailed 12/15/2021). Moreover, there are CPC listings that are relevant to one invention but not the other, and those listings represent hundreds or thousands of prior art references to be reviewed, which would clearly be a serious burden if searched and reviewed unnecessarily for either invention. For examples, a search in B25B 27/14 would not be needed for examination of the .
Claim Objections
Claim 6 is objected to because of the following informalities: “said electronic coupler-receiving portion is rotated away relative to said a circuit board” (lines 1-2; emphasis added). Though not necessarily indefinite due to a lack of antecedent basis, this apparent typographical error is confusing. It appears that the claim should read: “said electronic coupler-receiving portion is rotated away relative to  a circuit board”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 9 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 9, respectively, disclose: “The electronic coupler removal tool according to claim 1, wherein said electronic coupler-receiving portion is rotated away relative to said a circuit board to disengage said electronic coupler from a corresponding circuit board port.” (lines 1-3; emphasis added) and “The electronic coupler removal tool according to claim 1, wherein said locking tab of said electronic coupler is biased in a locked state and is configured to secure said electronic coupler to a corresponding circuit board port when in said locked state” (lines 1-3; emphasis added). These claims are indefinite because they are improperly drawn to methods of using the claimed electronic coupler removal tool, and there is no way to determine if or how they are intended to actually further limit the apparatus (“coupler removal tool”) of the elected and examined invention. There is no indication in the claim that these “limitations” at all define the shape, structure, or even capability of the claimed apparatus. In fact, claim 9 does not even define the indefinite method based upon the claimed apparatus at all; instead, claim 9 defines the method of using the product intended for use with the apparatus, which does not define the apparatus in any understandable manner. Please see MPEP 2173.05(p), reproduced below. Accordingly, the claims have been examined as best understood.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005);Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) ( claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Such claims may also be rejected under 35 U.S.C. 101  based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101  which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551. 
-MPEP2173.05(p)

Claim 10 is also rejected as indefinite. The claim discloses: “The electronic coupler removal tool according to claim 1, wherein said electronic coupler comprises a first coupler end having a first size and a second coupler end having a second size, wherein said first size is different from said second size” (lines 1-3; emphasis added). This language is indefinite, because it is impossible to determine how the claim, which only vaguely defines the intended product to be worked upon, is intended to further limit the claimed electronic coupler removal tool, i.e. apparatus. That is, how does such a broad recitation to a product to be used in the apparatus having two ends, having different sizes, provide any further limitation to the apparatus? There is no disclosure in claim 1 or 10 that the coupler removal tool contacts the two ends, or the like, 
Note: Claim 11 is not rejected as being indefinite, even though it depends upon the indefinite subject matter of claim 10. This is because it appears that claim 11 provides context that, in claim 11, cures the indefiniteness deficiency of claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 2017/0110832 A1).
Regarding claim 1, Nguyen discloses an electronic coupler removal tool (202) (Title; Abstract; fig. 2A; par. 0018) comprising: a first wall (304) having a first end (fig. 3: left end, as viewed) and a second end (fig. 3: right end); a second wall (left one of 306) positioned at said first end of said first wall and extending substantially perpendicular from said first wall; a third  
Regarding claim 2, Nguyen discloses the electronic coupler removal tool according to claim 1, wherein said electronic coupler-receiving portion is shaped to conform to an exterior profile of said electronic coupler (figs. 2A-4; par. 0022).
Regarding claim 3, Nguyen discloses the electronic coupler removal tool according to claim 1, wherein said tab engaging portion and said third wall are separated by a distance, and wherein said distance is determined such that said locking tab of said electronic coupler is held in an unlocked21Docket No. H1182481US01 state when said electronic coupler is positioned between said second wall and said third wall (pars. 0023-0024).
Regarding claim 4, Nguyen discloses the electronic coupler removal tool according to claim 1, further comprises a stopper wall (320) that extends substantially perpendicular from at least said first wall, said second wall, and said third wall and is configured to facilitate positioning of said electronic coupler within said electronic coupler-receiving portion (figs. 2A-3; pars. 0023-0024).
Regarding claim 5, Nguyen discloses the electronic coupler removal tool according to claim 1, further comprises a cable support portion (308) defined by at least one of said second 
Regarding claim 8, Nguyen discloses the electronic coupler removal tool according to claim 1, wherein said electronic coupler is one of a right-angled electronic coupler, a straight electronic coupler, and a double straight electronic coupler (figs. 2A-2B: straight electronic coupler).
Note: even though this claim does not provide any further description of the claimed couple removal tool (apparatus), it is found to further limit that apparatus to those which would be sized and shaped such that it would be capable of use with one of the recited coupler products.
Regarding claim 9, as best understood, Nguyen discloses the electronic coupler removal tool according to claim 1, wherein said locking tab of said electronic coupler is biased in a locked state and is configured to secure said electronic coupler to a corresponding circuit board port when in said locked state (figs. 1-2B; pars. 0018-0020).
Regarding claim 10, as best understood, Nguyen discloses the electronic coupler removal tool according to claim 1, wherein said electronic coupler (208) comprises a first coupler end (404) having a first size and a second coupler end (402) having a second size, wherein said first size is different from said second size (fig. 4; par. 0024).
Regarding claim 11, Nguyen discloses the electronic coupler removal tool according to claim 10, wherein said electronic coupler-receiving portion engages with said electronic coupler at said first coupler end and said second coupler end (figs. 2A-4; pars. 0022-0024).
Regarding claim 12, Nguyen discloses the electronic coupler removal tool according to claim 1, further comprising a handle (200) that extends from said first wall, wherein said handle .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of Gundlach et al. (US 20080132101 A1).
Regarding claim 6, as best understood, Nguyen discloses all of the elements of the current invention as detailed above with respect to claim 1. Nguyen, however, does not explicitly disclose that said electronic coupler-receiving portion is rotated away relative to said a circuit board to disengage said electronic coupler from a corresponding circuit board port.
Gundlach teaches that it is well known to use a closely related coupler removal tool in a method wherein said electronic coupler-receiving portion is rotated away relative to said a circuit board to disengage said electronic coupler from a corresponding circuit board port (Abstract; fig. 1; pars. 0005-0007 and 0017-0019).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Nguyen to incorporate the intended method of use of the tool from Gundlach. Initially, it is noted that there is no indication that this claim actually positively limits the apparatus of claim 1 in any discernable manner. It is clear that the tool of Nguyen could easily and readily be used in a method wherein it is rotated away from a .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of Hildebrand (US 20080131199 A1).
Regarding claim 7, Nguyen discloses all of the elements of the current invention as detailed above with respect to claim 1. Nguyen, however, does not explicitly disclose that the preferred product to be used with the claimed tool is one of a Media Oriented Systems Transport (MOST) bus coupler, a rear entertainment system (RES) coupler, and a Fakra connector.
Hildebrand teaches that it is well known to use a detachable electronic coupler which is one of a Media Oriented Systems Transport (MOST) bus coupler, a rear entertainment system (RES) coupler, and a Fakra connector (FAKRA connector: pars. 0012-0017).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Nguyen to incorporate the preferred connector to be used of Hildebrand. As currently recited, antecedent claim 1 discloses a generic coupler removal tool, which is disclosed by Nguyen. The Nguyen reference further discloses that the tool could be readily modified to be used with a number of other cables and connectors. To simply change the dimensions of the three walled tool of claim 1 to be capable of use with a preferred type of connector would have been a routine matter, requiring no experimentation and with reasonable expectation of success. Hildebrand demonstrates that the Fakra connectors being .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art to Adams (US 2013/0045616 A1), Chamorro et al. (US 2004/0190849 A1) and Durrant et al. (US 2016/0299299 A1) are all considered to be of particular relevance and each reference appears to disclose all of the features of at least claim 1. Those references would be applicable in anticipatory rejection of claim 1, however they are not included in the 102 section above to avoid an overly long or duplicative rejection and Office Action. In Adams, please see tools (100 and/or 100’) which have the claimed walls and tab engagement feature (Title; Abstract; figs. 1, 6-8 and 12A-12D; pars. 0079-0083 and 0102-0104). The Chamorro reference also discloses the decoupling tool (401), tab engaging portion (412) and functionalities of the tool of claim 1 (Title; Abstract; figs. 4 and 8; pars. 0027-0030). Durrant is also pertinent, as decoupling tool (14) has the same features as the above prior art (Title; Abstract; figs. 1b-1e, 5a-5f, 8 and 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729